1 Reported in 238 N.W. 791.
The appeal from the order denying defendant a new trial, after a verdict in favor of plaintiff for $4,283, raises only the question of its being excessive. The amount above $4,000 is accounted for by hospital and doctors' bills.
We are not concerned about the collision except in so far as it might throw light upon the severity of the injuries sustained by the ten-year old boy. On November 8, 1929, after dark, the father and this boy were driving from the west on highway No. 3 towards Osseo, when, within two miles of that village, they drove against defendant's truck, parked on the traveled portion of the highway without lights. The collision was so severe that the boy was thrown through the windshield. He was rendered unconscious for 48 hours. It was fully ten days before he recovered his mental equilibrium. *Page 377 
X-rays taken proved that his skull was fractured between the left temple and left ear embracing the petrous bone in proximity to the left auditory nerve, so that the hearing had been reduced to 25 per cent in some sounds and up to 75 per cent in high notes. Experts gave the opinion that progressive impairment of the hearing will take place. The ear drum was ruptured, and the ear discharges. His face and body were cut by flying glass, and some of the cuts left scars on the face. X-ray films taken demonstrate the fracture of the skull. That there was a severe concussion of the brain which affected the boy's mentality, making him dull, irritable, and nervous, is also testified to by a member of the family.
The verdict has been approved by the trial court, which had the opportunity to observe the boy and hear the experts, and we do not feel warranted in holding that the compensation fixed by the jury is so excessive that a new trial is warranted.
The order is affirmed.